Citation Nr: 1126921	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  93-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for residuals of a head injury, to include a compensable rating for laceration scar to the head, and an increased rating for migraine, post-traumatic and muscle tension headaches and dizziness, rated as 30 percent disabling from January 25, 2000, and 50 percent disabling since March 11, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This case came before the Board of Veterans' Appeals (Board) originally on appeal from October 1992, May 2003, January 2004, February 2006, and January 2009 decisions rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  (The complicated procedural history concerning these decisions was addressed in the June 2010 Board decision and will not be repeated herein.)  

In March 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In June 2010, the Board issued a decision addressing several issues then on appeal.  It remanded the claim concerning residuals of a head injury in order to afford the Veteran a VA examination.  An examinations was conducted in August 2010.  Thereafter, the RO continued the denial of the claim and certifying the appeal to the Board.  


FINDINGS OF FACT

1.  The Veteran's residual of a laceration wound to the head is manifested by a scar that is superficial in nature, non-disfiguring, well healed, non-adherent, stable, and non-tender; this scar does not result in any limitation of function.   

2.  For the period prior to March 11, 2002, while the Veteran experiences frequent headaches, they were tension headaches, not migraine headaches, and were not prostrating or result in severe economic inadaptability.  

3.  Since March 11, 2002, the Veteran is in receipt of the maximum, 50 percent evaluation for a migraine headaches disability.  The disability is not shown to result in a separately compensable vestibular disorder.  Residuals of traumatic brain injury are not found on objective examination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a laceration scar to the head have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

2.  The criteria for an increased rating for migraine, post-traumatic and muscle tension headaches and dizziness, rated as 30 percent disabling since January 25, 2000, and 50 percent disabling since March 11, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 2008 however, this regulation was revised to remove the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claims.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).

The Veteran's disagreement with the initial rating assigned for service-connected headache disorder arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

Here, the Veteran has received several letters informing him of the information or evidence necessary to substantiate the claim.  For instance, he was provided notice in February 2003, July 2004, May 2005, March 2007, and February 2008.  

Although these letters were not sent prior to initial adjudication of the Veteran's claim, the Board finds no prejudice, since he was provided ample time to respond with additional argument and evidence in support of his claim.  In addition, once service connection has been granted, VA's VCAA notice obligations are fully satisfied and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  His VA outpatient treatment records have been obtained and associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009). The Veteran was provided VA examinations in October 1995, January 2000, December 2001, March 2002, April 2003, January 2007, and August 2010.  

Collectively, the Board finds that these examinations contain appropriate physical examination findings sufficient to rate the disability on appeal.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  

II.  Analysis

According to the service treatment records, in October 1971, the Veteran was hit on the head by an unknown assailant.  The wound was closed with stitches.  A December 1971 treatment record noted that the injury was to the left occipital area and did not result in any loss of consciousness.  The record also noted the Veteran's reports of post-injury headaches.  

In a December 1988 decision, the RO granted service connection for residuals of a head injury.  In the October 1992 decision, the RO denied a compensable rating for residuals of a head injury, then characterized as consisting of only a laceration scar to the head.  In March 2003, the RO granted service connection for headaches and dizziness as residuals of the head injury.  An initial 10 percent rating was assigned effective from May 1, 1992.  Thereafter, in February 2006, the RO assigned a staged rating for the residuals of the head injury, granting a 30 percent rating, effective January 25, 2000, and a 50 percent rating, effective March 11, 2002.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

First, concerning the laceration scar, the scar is rated as non-compensably disabling (zero percent) under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Diagnostic Code 7800 pertains to disfiguring scars to the head, face or neck.  This diagnostic code provides that a 10 percent rating is warranted where there is one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.

The Board notes that the criteria for evaluating the residual scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received prior to such date.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.  

Here, the medical evidence shows no evidence of characteristics of disfigurement attributable to the laceration wound to the head as to warrant a higher rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  For instance, on examination in December 2001, the scar was described as a 1.5 centimeter long, non-tender, and non-adherent to the surrounding tissue.  Later, during examination in April 2003, the scar was described as 4 centimeters long.  Despite the difference in the description of the scar length, again, however, it did not exceed 5 centimeters and was described as well-healed and not sensitive to touch.  In terms of characteristics of disfigurement, the examiner noted that it was difficult to locate the scar due to the Veteran's hair coverage and that it did not result in any gross deformity.  

Other potentially applicable scar diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the objective evidence in the VA medical examinations reflects that the Veteran's scar is not unstable, is not painful on examination, and does not produce limitation of function of the affected part, a compensable evaluation is not warranted under those other diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to October 23, 2008).  

The Veteran is also in receipt of disability compensation for a headache disorder, to include migraines, post-traumatic muscle tension headaches and dizziness.  The headache disability is rated as 30 percent disabling, effective January 25, 2000, and as 50 percent disabling, effective March 11, 2002.  The Veteran contends that a 50 percent rating is warranted for the entire appeal period.  (See, for example, August 2004 and August 2006 statements from the Veteran's attorney.)  

The headache disability is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months; while a 50 percent rating, the maximum schedular rating, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

According to Stedman's Medical Dictionary, "prostration" is defined as "a marked loss of strength, as in exhaustion."  Stedman's Medical Dictionary, (27th Edition, 2000), p. 1461.  

Here, for the period prior to March 11, 2002, the evidence consists of a VA examination report and VA outpatient treatment records.  The VA examination report, dated in January 2000, noted the Veteran's reports of headaches occurring 6-7 times per month.  They were described as resulting in diffuse pain and a dull ache.  They were not accompanied by any throbbing pain, nausea, vomiting, photophobia, phonophobia, or any local neurological symptoms.  They were accompanied by lightheadedness but did not result in vertigo.  He took Tylenol for the headaches and it relieved the headaches within 40-50 minutes.  According to the Veteran, in the three month period prior to the examination, he missed 10 days of work due to headaches.  Following a physical and neurological examination, the examiner stated that the Veteran's headaches were more consistent with typical episodic muscle tension headaches than a migraine headache.   

These findings do not support the assignment of a rating in excess of 30 percent.  While the Veteran describes headaches occurring more than once a month, the headaches described are not consistent with completely prostrating migraine headaches.  Similarly, the objective medical evidence reveals muscle tension headaches, which were relieved in a short period with Tylenol and did not result in severe economic inadaptability.  Additionally, VA outpatient treatment records during this period do not show migraine headaches.  

Hence, even after considering the Veteran's lay testimony, the weight of the evidence is against the claim for a rating in excess of 30 percent.  

Turning to the period commencing on March 11, 2002, the Board acknowledges the lay and medical evidence for this period indicates that the Veteran has tension headaches and migraine headaches.  (See, for example, March 2004 VA examination noting the presence of migraine headaches lasting 24-48 hours.)  Both the tension headaches and the migraine headaches, however, produce similar symptomatology, and "pyramiding," that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  Here, the 50 percent evaluation assigned since March 11, 2002 constitutes the maximum schedular evaluation for migraine headaches.  The Board has examined the rating schedule to determine if there are any other appropriate rating codes that might allow for an evaluation in excess of 50 percent.  

First, the Board has also considered whether a separate compensable rating is warranted for dizziness.  There are rating criteria which encompass reports of dizziness.  For instance, traumatic positional vertigo is evaluated under Diagnostic Code 6204, which provides for evaluation of peripheral vestibular disorders.  A 10 percent evaluation is for assignment when there is occasional dizziness, and a maximum 30 percent disability evaluation is warranted when there is dizziness and occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).  However, the rating criteria require objective findings supporting the diagnosis of vestibular disequilibrium before a compensable evaluation may be assigned.  Here, the reports of dizziness are isolated and there is no objective evidence of a peripheral vestibular disorder.  Hence, a separate compensable evaluation under Diagnostic Code 6204 is not for assignment.  In addition, Diagnostic Code 6205, pertaining to Meniere's syndrome provides a compensable evaluation when there is a disability characterized by hearing impairment with vertigo.  Evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because the Veteran does not have Meniere's disease.  

Finally, as noted in the Board's June 2010 Remand directive, recent changes to the regulations governing the rating of traumatic brain injury might permit a higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009); 73 Fed. Reg. 54693 (Sept. 23, 2008).  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Here, during a VA examination in August  2010, the examiner noted the Veteran's history of injury in service and noted his current complaints of occasional recall problems, decreased concentration, reduced thinking efficiency, and multitasking difficulties, and physical complaints, including headaches, neck pain, and back pain.  The examiner administered several cognitive tests and concluded that while the Veteran had weaknesses in his executive cognitive system, the remainder of his functioning was in the normal range.  The examiner opined that the observed weaknesses were less likely than not related to the injury during service.  The examiner reasoned that the in-service event was "relatively mild" and "one would not expect significant residual cognitive impairment from such an event."  

Given these findings, and in the absence of any probative evidence to the contrary, the Board concludes that while the Veteran has a residual scar and headache disorder as a result of the injury, it did not result in traumatic brain injury.  Hence, an increased rating under Diagnostic Code 8045 is not for application.  


III.  Extra-schedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's residuals of a head injury result in a non-tender and non-painful scar, without disfigurement, and a headache disability; such impairment is contemplated by the rating criteria.  The rating criteria address these residuals.  Although there are isolated references to dizziness accompanying migraines, he does not have a separately compensable vestibular disorder.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

An increased initial rating for residuals of a head injury, to include a compensable rating for laceration scar to the head, and an increased rating for migraine, post-traumatic and muscle tension headaches and dizziness, rated as 30 percent disabling from January 25, 2000, and 50 percent disabling since March 11, 2002 is denied.    



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


